Citation Nr: 0928402	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-21 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), originally evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

The Veteran was scheduled for a Travel Board hearing July 24, 
2008 at his local RO.  The Veteran failed, without apparent 
cause, to appear for his scheduled hearing. Therefore, his 
request for a hearing is considered as having been withdrawn. 
38 C.F.R. § 20.704 (2008).

The Veteran filed a claim of entitlement to service 
connection for PTSD in November 2004 and in an April 2005 
rating decision, the RO granted service connection and 
assigned a 30 percent disability rating effective November 
19, 2004.  

In May 2005, the Veteran requested an increase in his 
disability rating.  In a July 2005 rating decision, the RO 
continued the 30 percent rating.  The Veteran filed a notice 
of disagreement in January 2006.  

In a July 2006 rating decision, the Veteran was assigned a 
100 percent disability evaluation for hospitalization, 
effective November 15, 2005.  Subsequently, a 30 percent 
rating was assigned effective February 1, 2006.  

In an August 2007 rating decision, the RO increased the 
Veteran's disability rating to 50 percent effective July 3, 
2007.

The Veteran's notice of disagreement was filed within one 
year of the original April 2005 rating decision granting 
service connection for PTSD, and the assignment of a 30 
percent disability rating, effective November 19, 2004.  

Therefore the above-referenced issue will be addressed as 
entitlement to an initial increased evaluation for PTSD.

The Veteran was granted a total disability rating due to 
individual unemployability effective December 1, 2007.


FINDINGS OF FACT

1.  For the period effective November 19, 2004, the Veteran's 
PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as panic attacks more than once a week; 
disturbances of motivation and mood; and, difficulty in 
establishing and maintaining effective work and social 
relationships.
 
2.  For the period beginning November 15, 2005 and ending 
January 31, 2006, the Veteran was service connected for PTSD 
with a 100 percent disability evaluation due to 
hospitalization.

3.  For the period effective February 1, 2006, the Veteran's 
PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as panic attacks more than once a week; 
disturbances of motivation and mood; and, difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  For the period effective July 3, 2007, the Veteran's PTSD 
has been manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and, the inability to establish 
and maintain effective relationships.

CONCLUSIONS OF LAW

1.  For the period beginning November 19, 2004, the criteria 
for a disability rating of 50 percent for PTSD have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  For the period beginning February 1, 2006, the criteria 
for a disability rating of 50 percent for PTSD have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2008).

3.  For the period beginning July 3, 2007, the criteria for a 
disability rating of 70 percent for PTSD have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in December 2004 
and June 2005. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide.  Additionally, a July 2006 letter 
informed the Veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, service personnel records, VA 
medical records, and lay statements are associated with the 
claims file. The Veteran was afforded VA examinations. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999). A 
Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411 are as follows: 

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent: occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships;

100 percent: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some 
impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
any major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). 
Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers). Id.

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. Id.

There is no question that GAF score and interpretations of 
the score are important considerations in rating a 
psychiatric disability. See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995). However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned. See 38 C.F.R. § 4.126(a).

Background

In February 2005, the Veteran underwent a VA examination and 
reported daily, intrusive, and recurrent thoughts of Vietnam, 
to include dreams and nightmares.  He experienced flashbacks 
which had increased in intensity and were very vivid.  The 
Veteran reported a long history of chronically avoiding 
thoughts and conversations associated with Vietnam and this 
included people, places, and activities.  The Veteran avoided 
crowds, he felt "penned in" and suspicious.  The Veteran 
described himself as a loner and reported he maintained 
contact with several long-term friends.  He stated his social 
activities were limited and he had extended periods of 
incarceration.  The Veteran reported chronic insomnia, 
irritability with a low frustration tolerance and outbursts 
of anger, a history of difficulty with concentration, and 
felt that he must always be "on guard."

The examiner noted the Veteran was neatly dressed, well-
groomed, cooperative, friendly, and informative.  The 
Veteran's speech, psychomotor function and cognitive 
functions were all within the normal range.  His mood was 
euthymic, affect was appropriate, and his level of anxiety 
was moderate.  He denied any history of auditory or visual 
hallucinations, and there was no evidence of psychotic 
thinking.  He denied having any suicidal or homicidal 
ideation.  He had chronic insomnia and low levels of energy.  
The Veteran's insight and judgment were good.

The examiner noted the Veteran had multiple, very significant 
trauma events related to military combat and led to 
longstanding significant psychiatric symptoms that fulfill 
all the diagnostic criteria for PTSD.  The examiner diagnosed 
the Veteran with severe PTSD and assigned a GAF of 47.  

In June 2005, the Veteran underwent a VA examination.  The 
Veteran reported he continued to experience flashbacks, 
nightmares, and daily intrusive thoughts.  He reported 
difficulty in getting along with others, he did not 
communicate well with the general population and liked to be 
by himself.  The Veteran reported difficulty sleeping, 
difficulty with anger, and generalized irritability.  He 
reported hypervigilance and startle reflex, stating that he 
did not like people behind him.  

The examiner noted the Veteran arrived on time, neatly 
dressed and well-groomed.  He was fully oriented.  His 
verbalizations were relevant and goal-directed, speech was 
normal for both pace and volume. He denied suicidal/homicidal 
ideation, intent, or plan.  He reported that his 
concentration and short term memory were bad, his energy was 
a little below normal, and his appetite was fair.  He denied 
experiencing delusions, hallucinations, or having special 
powers.  The examiner diagnosed the Veteran with moderate 
PTSD and assigned a GAF of 50.  The examiner opined the 
Veteran appeared to have made some progress in his PTSD 
symptomatology since his last examination.  

In a June 2005 VA treatment record, the examiner stated that 
based upon results of the Veteran's periodical work 
performance evaluation(s), and other staff input, the Veteran 
was considered to be in the employable range.

The Veteran had VA inpatient PTSD treatment from November 15, 
2005 to January 6, 2006. 

In July 2007, the Veteran underwent a VA examination for PTSD 
and reported that he felt as though he was doing much worse, 
and identified a specific increase in his irritability and 
sleep problems. The Veteran reported unwanted daily recurrent 
thoughts, memories, and flashbacks of Vietnam.  He 
experienced continued nightly dreams and nightmares, with a 
history of insomnia, night sweats and restless sleeping.  The 
Veteran reported a low interest in significant social 
activities, and maintained a moderate to low level of 
socialization.  The Veteran maintained good contact and did 
occasionally go to dinner with friends and family.  He 
reported intense irritability and difficulty with 
concentration when he was very anxious.  He continued to have 
hypervigilance in which he checked and rechecked his 
residence to ensure security.  The Veteran reported that he 
continued to have depression and poor motivation with 
decreased energy. 

The examiner noted the Veteran was cooperative and very 
informative.  He was neatly dressed and well groomed.  His 
speech was clear, answers to all questions were logical, 
there was no difficulty with communication.  The Veteran's 
psychomotor functions were normal.  The Veteran had no 
difficulty in carrying out his activities of daily living.  
His orientation, memory, intellectual, and cognitive 
functions were all in the normal range.  The Veteran's mood 
was visibly low, affect was sad, and his presentation was 
that of being depressed.  His level of anxiety was moderately 
high.  He denied any history of inappropriate behavior or 
having experienced hallucinations.  He had brief thoughts of 
suicide without any suicidal planning.  He had no history of 
homicidal ideation.  The Veteran's insight and judgment were 
excellent.  

The examiner stated the Veteran continued to have very 
prominent PTSD symptoms, which were of high intensity related 
to experiencing stressors and symptoms of increased arousal.  
The Veteran had a mild to moderate intensity of avoidance 
behavior.  The examiner diagnosed the Veteran with PTSD and 
stated the intensity of the disorder was severe.  In 
addition, the Veteran continued to have a full compliment of 
depressive symptoms.  

Overall, the examiner opined the Veteran's clinical status 
was significantly worse than his previous examination.   This 
was due to an increase in his PTSD symptoms, an increase in 
his depressive symptoms with specific attention to his 
recurrent or brief thoughts of suicide, an increase in social 
impairment and hypervigilance.  The Veteran had two inpatient 
hospitalizations that were long term and intensive, also an 
indication that the Veteran's overall clinical status had 
been worse to necessitate this type of intensive treatment.

The examiner diagnosed the Veteran with severe PTSD and with 
moderately severe major depressive disorder, secondary to 
PTSD.  The examiner stated the Veteran was fully able to 
carry out all of his activities of daily living.  The 
examiner assigned a GAF of 38.

Analysis

For the periods effective beginning November 19, 2004 and 
February 1, 2006:

The Veteran contends that his PTSD is more severely disabling 
than is reflected by the 30 percent disability rating 
assigned for the disability periods effective November 19, 
2004 and February 1, 2006.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board will grant the claim and assigns a 50 percent 
disability evaluation effective beginning November 19, 2004 
and effective beginning February 1, 2006.

The Board initially notes the Veteran was granted a temporary 
total evaluation of 100 percent effective November 15, 2005 
to January 31, 2006 due to hospitalization for his PTSD.  

Resolving all doubt in favor of the Veteran, the Board is of 
the opinion that the Veteran's PTSD meets the criteria for a 
rating of 50 percent.  The Veteran was noted to experience 
panic attacks on a frequent, weekly basis, he experienced 
disturbance of motivation and mood, and had difficulty in 
establishing and maintaining effective work and social 
relationships.  

In light of the rating criteria, the overall evidence 
supports a schedular rating of 50 percent for PTSD for the 
appellate periods effective November 19, 2004 and effective 
February 1, 2006. In this regard, the medical evidence and 
opinions of multiple VA examiners have concluded the Veteran 
has occupational and social impairment with reduced 
reliability and productivity.

The record thus approximates findings consistent with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as frequent, chronic 
panic attacks, disturbance in mood and motivation and 
difficulty in establishing and maintaining effective work and 
social relationships; which more approximates the criteria 
for a 50 percent rating. 38 C.F.R. § 4.130, Diagnostic Code 
9411. 

Accordingly, the Board finds that the veteran has met the 
requirements for a 50 percent rating for PTSD, since the 
grant of service connection, effective from November 19, 
2004, and for the subsequent period, effective February 1, 
2006. 

For the period effective July 3, 2007:

The Veteran contends that his PTSD is more severely disabling 
than is reflected by the 50 percent disability rating 
assigned effective July 3, 2007. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board will grant the claim and assigns a 70 percent 
disability evaluation, effective July 3, 2007.

Resolving all doubt in favor of the Veteran, the Board is of 
the opinion that the Veteran's PTSD meets the criteria for a 
rating of 70 percent. In his July 2007 VA examination, the 
examiner noted the intensity of the Veteran's PTSD was severe 
and assigned a GAF of 38, indicative of major impairment.  In 
addition, the Veteran continued to have a full compliment of 
depressive symptoms.  Overall, the examiner opined the 
Veteran's clinical status was significantly worse than his 
previous examination.  This was due to an increase in his 
PTSD symptoms, an increase in his depressive symptoms with 
specific attention to his recurrent or brief thoughts of 
suicide, an increase in social impairment and hypervigilance.  

In light of the rating criteria, the overall evidence 
supports a schedular rating of 70 percent for PTSD for the 
appellate period effective July 3, 2007.  In this regard, the 
medical evidence indicates the Veteran has occupational and 
social impairment, with deficiencies in most areas, such as 
work, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and, the inability to establish 
and maintain effective relationships.

A higher rating is not warranted in this matter as the 
Veteran has not shown total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, own occupation, or 
own name. 

The record thus approximates findings consistent with 
occupational and social impairment, with deficiencies in most 
areas due to such symptoms as suicidal ideation, and near-
continuous panic or depression, which more approximates the 
criteria for a 70 percent rating. 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

Accordingly, the Board finds that the Veteran has met the 
requirements for a 70 percent rating for PTSD, effective from 
July 3, 2007.


Extra-Schedular

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the Veteran's above-
noted disability may be granted when it is demonstrated that 
the particular disabilities present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the Veteran's service-connected 
disability addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations. 38 U.S.C.A. § 1155. 
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate. As discussed above, there are 
higher ratings for the Veteran's disability, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case. 

ORDER


Entitlement to a  rating of  50 percent for PTSD for the 
period beginning November 19, 2004, is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.

Entitlement to a  rating of 50 percent for PTSD for the 
period beginning February 1, 2006, is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.

Entitlement to a  rating of  70 percent for PTSD for the 
period beginning July 3, 2007, is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


